UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 DWS DREMAN VALUE INCOME EDGE FUND, INC. (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT LLC WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT ACTIVISM PARTNERS LLC WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN FUND LTD. ARTHUR D. LIPSON BENCHMARK PLUS INSTITUTIONAL PARTNERS, L.L.C. BENCHMARK PLUS PARTNERS, L.L.C. BENCHMARK PLUS MANAGEMENT, L.L.C. ROBERT FERGUSON SCOTT FRANZBLAU ROBERT H. DANIELS GREGORY R. DUBE WILLIAM J. ROBERTS LYNN D. SCHULTZ (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 2 Western Investment LLC (“Western Investment”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies by Western Investment at the 2010 annual meeting of shareholders (the “Annual Meeting”) of DWS Dreman Value Income Edge Fund, Inc. (the “Fund”).Western Investment has filed a definitive proxy statement with the SEC with regard to the Annual Meeting. Item 1:On May 13, 2010, Western Investment delivered the following letter to shareholders: LEADING PROXY ADVISORY FIRM RISKMETRICS GROUP/ISS RECOMMENDS VOTING FOR WESTERN INVESTMENT May 13, 2010 Dear Stockholders of DWS Dreman Value Income Edge Fund, Inc.: Western Investment LLC (“Western Investment”) recently mailed to you proxy materials for the upcoming Annual Meeting of Stockholders of DWS Dreman Value Income Edge Fund, Inc. (the “Fund”), to be held on Monday, May 24, 2010.Please be sure to use the GOLD Proxy Card to authorize your proxy to vote “FOR” Western Investment’s four nominees to the Fund’s Board of Directors (the “Board”), and “FOR” Western Investment’s non-binding resolution to declassify the Board so that stockholders have the ability to elect all directors, not just a minority of them, each year. Most recently, lending proxy advisory firm RiskMetrics Group/ISS recommended that stockholders vote on the GOLD Proxy Card for three Western Investment nominees and for Western Investment’s proposal to declassify the Board so that all directors face election annually instead of every three years.We are gratified to receive RiskMetrics Group’s recommendation and believe it confirms our position that it is time for a change. You probably also recently received a letter from the incumbent board soliciting your vote and suggesting that Western Investment has divided loyalties.That’s not true. Western Investment is the largest investor in the Fund.We are committed to maximizing the value of all stockholders’ investments–if the value of Western Investment’s investment in the Fund prospers, so will yours. The people with questionable loyalties are the Fund’s so-called “independent” incumbent directors, every one of whom is paid more than $240,000 per year for serving as Deutsche’s puppets at over 125 Deutsche-advised funds.We believe their claim of “independence” is a farce, and their loyalties are to Deutsche, not to you or other stockholders.Indeed, their disloyalty to stockholders is evident from the many repugnant rules they’ve adopted that protect Deutsche and themselves from the risks of fair democratic elections.What are they so afraid of? Here’s what they’re afraid of:Their letter boasts about the Fund’s one-year performance.A blindfolded monkey could have picked stocks that made money over the past year.In reality, the Fund is down more than 50% over the past two years and down more than 67% over the life of the Fund.The truth is that Deutsche and these directors have performed miserably! Please support Western Investment’s nominees and proposal to declassify the Board.Authorize Western Investment to vote your proxy today by telephone or via the Internet (Western Investment is described online as the opposition) as described in the GOLD proxy card provided, or by signing, dating and returning the GOLD proxy card in the postage pre-paid envelope provided.A vote for Western Investment’s GOLD proxy is a vote for your own investment. Sincerely, /s/ Art Lipson Art Lipson Western Investment LLC VOTING IS EASY-FOLLOW THESE SIMPLE STEPS If you have any questions or need assistance voting your shares, please contact InnisfreeM&A Incorporated at (877) 687-1873 or (212) 750-5833 YOUR SHARES CANNOT BE VOTED WITHOUT YOUR SPECIFIC INSTRUCTIONS ON CERTAIN MATTERS TO BE ACTED UPON AT THE MEETING Please forward your voting instructions as soon as possible using one of the following methods: Available 24 Hours–7 Days a Week VOTE BY TELEPHONE VOTE BY INTERNET Using a touch-tone telephone, call the toll-free number which appears on the top left corner of your enclosed Voting Instruction Form Go to website: WWW.PROXYVOTE.COM Just follow these four easy steps: Just follow these four easy steps: 1. Read the Western Investment LLC Proxy Materials and enclosed Voting Instruction Form. 1. Read the Western Investment LLC Proxy Materials and enclosed Voting Instruction Form. 2. Call the toll-free number located on the top left corner of your Voting Instruction Form. 2.
